© Copyright 2010, Fundtech Ltd. All Rights Reserved. Fundtech Investor Presentation February 2011 © Copyright 2010, Fundtech Ltd. All Rights Reserved. Safe Harbor Language This presentation contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements may include, but are not limited to, projections of revenues, income or loss, capital expenditures, plans for growth and future operations, competition and regulation. Forward-looking statements are inherently subject to risks and uncertainties, many of which cannot be predicted or quantified. When used in this Release, the words, "estimates," "expects," "anticipates," "believes," "plans," "intends," and variations of such words and similar expressions are intended to identify forward-looking statements that involve risks and uncertainties. Future events and actual results could differ materially from those set forth in, contemplated by or underlying the forward-looking statements. The factors that could cause actual results to differ materially from those discussed or identified from time to time in Fundtech's public filings, including its Annual Report on Form 20-F for the year ended December 31, 2009, including general economic and market conditions, changes in regulations and taxes and changes in competition in pricing environment. Undue reliance should not be placed on these forward-looking statements, which are applicable only as of the date hereof. Fundtech undertakes no obligation to revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this presentation or to reflect the occurrence of unanticipated events. © Copyright 2010, Fundtech Ltd. All Rights Reserved. Fundtech provides non-GAAP operating results as a supplement to its GAAP financial results. The presentation of this information should not be considered in isolation to, or as a substitute for the financial results presented in accordance with GAAP. Management believes that non-GAAP financial measures are useful to investors because they allow for an evaluation of Fundtech with a focus on the performance of its core operations. Fundtech’s executive management team uses these same non-GAAP measures internally to assess the ongoing performance of the company. Since this information is not a GAAP measurement of financial performance, there are material limitations to its usefulness on a stand-alone basis, including the lack of comparability of this presentation to the GAAP financial results of other companies. We are presenting Fundtech’s non-GAAP net income as well as Adjusted EBITDA. We define non- GAAP net income as net income plus stock-based compensation, amortization of intangibles, impairment of goodwill and other intangible assets, impairment of marketable securities, and deferred taxes.We define Adjusted EBITDA as net income plus stock-based compensation, depreciation and amortization expenses, impairment of marketable securities, deferred and current taxes, and interest expense (income). A detailed reconciliation of GAAP net income to non-GAAP net income and Adjusted EBITDA is included in the attached Slide 27. Reconciliation of GAAP Results to Non-GAAP Results © Copyright 2010, Fundtech Ltd. All Rights Reserved. Fact Sheet §The leading Provider of Transaction Banking Software: Payments, Financial Messaging, Cash Management and EIPP §Market focus on banking industry §Software is available both as an ”In-House” and ASP model §Provide services and solutions to over 1000 banks in 70 countries §Traded in NASDAQ since 1998 © Copyright 2010, Fundtech Ltd. All Rights Reserved. Fundtech’s Operations 1172 Employees & Consultants By Geography By Function Geography - 16 locations, 4 continents 3 ASP Data Centers 16 offices Headcount Summary Staffing Profile North America Solutions FT India Fundtech UK 83 BBP/Prang Corp 79 Total: LondonZurichGenevaFrankfurt Boston San Francisco Australia Pune Singapore Tokyo Atlanta New Jersey Tel Aviv Los Angeles Wales N’ham © Copyright 2010, Fundtech Ltd. All Rights Reserved. Maintenance 30% Professional Services 37% License 12% Managed Services (Hosting) 21% Revenue Breakdown - 2010 Revenue Fundtech’s Financial Overview Other Information Strong recurring revenue base, over 50% Cash, equivalents and marketable securities on December 31, 2010 - $54 million No bank debt Adjusted EBITDA for 2010 $23.7M EPS in cents © Copyright 2010, Fundtech Ltd. All Rights Reserved. Fundtech’s Clients §1000+ Bank Customers §300 of top 500 banks in the US 8 out of top 10 Banks worldwide 6 out of top 10 US banks © Copyright 2010, Fundtech Ltd. All Rights Reserved. Slight Increase Significant Increase 4% No Impact Source: Aite Group 2010 Bankers Say Treasury Services Have Become More Important to Their Bank Transaction Banking - Core Strength §Transaction Banking was the most stable business for banks during the financial crisis §Size of the Market (Revenue to Banks) –$480b industry –Represents about 30%-35% of total bank revenue §Profitability –Among top 10 global banks Transaction
